TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-22-00359-CV



                               Joseph McCullough, Appellant

                                              v.

      Danielle Weston, in her Representative Capacity as Trustee of the Round Rock
                          Independent School District, Appellee


       FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 22-0409-C425, THE HONORABLE JAMES E. MORGAN, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant Joseph McCullough filed a notice of appeal from the district court’s

“oral interlocutory order” issued after McCullough filed a petition seeking Danielle Weston’s

removal from office as a Trustee of the Round Rock Independent School District. See Tex. Loc.

Gov’t Code § 87.015(b) (authorizing filing of petition for removal from office); see also id.

§ 87.012(14) (listing “a member of the board of trustees of an independent school district”

among officers subject to removal). According to McCullough, the district court orally ordered

that the removal petition would be dismissed unless the county attorney joined the suit.

McCullough’s notice of appeal references the statute authorizing permissive interlocutory

appeals and requests a stay of trial-court proceedings pending appeal. See Tex. Civ. Prac. &

Rem. Code § 51.014(d) (identifying circumstances when trial court “may, by written order,

permit an appeal from an order that is not otherwise appealable”) (emphasis added), (e)(2)
(stating that permissive appeal does not stay trial-court proceedings except by agreement of

parties or court order).

                Our appellate jurisdiction is limited to review of final judgments and certain

interlocutory orders identified by statute. See Tex. Civ. Prac. & Rem. Code §§ 51.012, .014;

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Further, a notice of interlocutory

appeal “must be filed within 20 days after the judgment or order is signed.” Tex. R. App. P.

26.1(b) (emphasis added). However, McCullough’s notice of appeal references only an “oral

interlocutory order.” Thus, there is no “signed” interlocutory order necessary for this appeal.

Nor is there any “written order” from the trial court allowing McCullough’s interlocutory appeal

as required by subsection 51.014(d) and related rules of procedure governing permissive appeals.

See id.; Tex. R. Civ. P. 168 (requiring trial court to state permission to appeal in order to be

appealed); see also Tex. R. App. P. 28.3(a) (“When a trial court has permitted an appeal from an

interlocutory order that would not otherwise be appealable, a party seeking to appeal must

petition the court of appeals for permission to appeal.”).

                On June 16, 2022, the Clerk of this Court requested a response from McCullough

as to the basis for our jurisdiction over this appeal and stated that failure to file the response by

June 27, 2022, could result in dismissal of this appeal. See Tex. R. App. P. 42.3. No response

has been filed. Accordingly, we dismiss the appeal for want of jurisdiction. See id.



                                              __________________________________________
                                              Darlene Byrne, Chief Justice




                                                 2
Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: July 14, 2022




                                               3